Exhibit 10.6


    
ARMADA HOFFLER, L.P.
AMENDED AND RESTATED EXECUTIVE SEVERANCE BENEFIT PLAN
I.    PURPOSE
Armada Hoffler, L.P. (the “Company”) recognizes that outstanding management of
the Company and its Affiliates is essential to advancing the interests of the
Company and its Affiliates. The Company also recognizes that the risk and
uncertainty of an unexpected termination of employment could distract its
executive officers from the performance of their duties and frustrate the
Company’s ability to retain their services. The Company has adopted this Amended
and Restated Executive Severance Benefit Plan in order to minimize the
distraction that could result from unexpected terminations of employment and in
order to enhance the Company’s ability to attract and retain executives who
possess the level of skill, judgment and experience essential to the Company’s
success.
The Company also has a legitimate business interest in assuring that
Participants do not take advantage of relationships developed, or information
acquired, by the Participant during the Participant’s employment with the
Company or an Affiliate. Accordingly, the Company has adopted this Amended and
Restated Executive Severance Benefit Plan to provide Participants, in accordance
with the terms of this Amended and Restated Executive Severance Benefit Plan,
additional and significant benefits to which Participants are not otherwise
entitled. In consideration for the right to receive those additional and
significant benefits, each Participant agrees to comply with the covenants set
forth in Article VI.
II.    DEFINITIONS
The following terms shall have the definitions set forth below:
2.01    Affiliate. “Affiliate” means any entity, whether now or hereafter
existing, which controls, is controlled by, or is under common control with the
Company (including, but not limited to, joint ventures, limited liability
companies and partnerships). For this purpose, the term “control” shall mean
ownership of fifty percent (50%) or more of the total combined voting power or
value of all classes of shares or interests in the entity, or the power to
direct the management and policies of the entity, by contract or otherwise.
2.02    Bonus. “Bonus” means the “target” amount or level of any incentive
compensation payable in cash or securities of the Company or an Affiliate but
does not include any equity or equity-based awards granted to a Participant
under the Armada Hoffler Properties, Inc. 2013 Equity Incentive Plan. If a
“target” level of Bonus is not established for a Participant, then for purposes
of Section 5.01 the Bonus shall equal 75% of the Tier I Participant’s Salary,
for purposes of Section 5.02 the Bonus shall equal 50% of the Tier II
Participant’s Salary and for purposes of Section 5.03 the Bonus shall equal 25%
of the Tier III Participant’s Salary (in each case disregarding any reduction in
Salary that constitutes Good Reason).
2.03    Cause. “Cause” means (i) a Participant’s willful failure or refusal to
perform specific reasonable written directives of the Committee (or the board of
directors or managers of an Affiliate, as applicable), which directives are
consistent with the scope and nature of the Participant’s duties and
responsibilities to the Company or an Affiliate and which is not remedied by the
Participant within sixty (60) days after written notice of the failure by the
Committee; (ii) a Participant’s conviction of, or plea of guilty or nolo
contendre, to a felony; (iii) any act of dishonesty by a Participant involving
the Company or an Affiliate which results in a material unjust gain or
enrichment to the Participant at the expense of the





--------------------------------------------------------------------------------




Company or an Affiliate; (iv) any act of a Participant involving moral turpitude
which materially and adversely affects the business of the Company or an
Affiliate; (v) a Participant’s material breach of the obligations set forth in
Article VI; or (vi) a Participant’s failure to perform a material duty or a
Participant’s material breach of an obligation under an agreement with the
Company or its Affiliates or a breach of a material and written policy of the
Company or its Affiliates other than by reason of mental or physical illness or
injury. No act or failure to act on the part of a Participant shall be deemed
“willful” unless it was done or omitted to be done by the Participant not in
good faith and without reasonable belief that the action or omission was in the
best interests of the Company or an Affiliate. A termination of a Participant’s
employment shall not be deemed to have been for Cause unless the termination is
approved in a resolution duly adopted by the affirmative vote of not less than a
majority of the Committee then in office (excluding the Participant or any
immediate family member of the Participant) adopted at a meeting of the
Committee called and held for such purpose, after reasonable notice to the
Participant and an opportunity for the Participant, together with counsel (if
the Participant chooses), to be heard before the Committee, finding that, in the
good faith opinion of the Committee, the Participant committed an act or
omission constituting Cause as defined above.
2.04    Change in Control. “Change in Control” shall mean a change in control of
Armada Hoffler Properties, Inc. (the “REIT”) which will be deemed to have
occurred after the date hereof if:
(a)    any “person” as such term is used in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”), as modified and used in Sections
13(d) and 14(d) thereof except that such term shall not include (A) the REIT or
any of its subsidiaries, (B) any trustee or other fiduciary holding securities
under an employee benefit plan of the REIT or any of its affiliates, (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (D) any corporation owned, directly or indirectly, by the
stockholders of the REIT in substantially the same proportions as their
ownership of the REIT’s common stock, or (E) any person or group as used in Rule
13d-1(b) under the Exchange Act, is or becomes the Beneficial Owner, as such
term is defined in Rule 13d-3 under the Exchange Act, directly or indirectly, of
securities of the REIT representing at least 50% of the combined voting power or
common stock of the REIT;
(b)    during any period of two consecutive years, individuals who at the
beginning of such period constitute the board of directors of the REIT, and any
new director (other than (A) a director designated by a person who has entered
into an agreement with the REIT to effect a transaction described in clause (1),
(3), or (4) of this Section 2.04 or (B) a director of the REIT whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the REIT) whose election by the REIT’s board of
directors or nomination for election by the REIT’s shareholders was approved by
a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority thereof;
(c)    there is consummated a merger or consolidation of the REIT or any direct
or indirect subsidiary of the REIT with any other corporation, other than a
merger or consolidation which would result in the voting securities of the REIT
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) in combination with the ownership of any
trustee or other fiduciary holding securities under an employee benefit plan of
the REIT or any subsidiary of the REIT, more than 50% of the combined voting
power and common stock of the REIT or such surviving entity or any parent
thereof outstanding immediately after such merger or consolidation; or





--------------------------------------------------------------------------------




(d)    there is consummated a sale or disposition by the REIT of all or
substantially all of the REIT’s assets (or any transaction having a similar
effect, including a liquidation) other than a sale or disposition by the REIT of
all or substantially all of the REIT’s assets to an entity, more than fifty
percent (50%) of the combined voting power and common stock of which is owned by
stockholders of the REIT in substantially the same proportions as their
ownership of the common stock of the REIT immediately prior to such sale.
2.05    Code. “Code” means the Internal Revenue Code of 1986, and any amendments
thereto.
2.06    Committee. “Committee” means the committee appointed by the REIT, in its
capacity as general partner of the Company, to administer the Plan; provided,
however, that if there is no committee, then “Committee” means the REIT, in its
capacity as general partner of the Company.
2.07    Company. “Company” means Armada Hoffler, L.P.
2.08    Control Change Date. “Control Change Date” means the date on which a
Change in Control occurs. If a Change in Control occurs on account of a series
of transactions, the “Control Change Date” is the date of the last of such
transactions.
2.09    ERISA. “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.
2.10    Good Reason. “Good Reason” means (i) a material breach by the Company or
an Affiliate of any written agreement between the Participant and the Company or
an Affiliate; (ii) a material reduction in the nature or scope of the
Participant’s title, authority, powers, functions, duties or responsibilities
(other than a reduction for Cause), (iii) a material reduction in the
Participant’s Salary or Bonus opportunity (other than a reduction for Cause or a
reduction related to a general reduction that affects similarly situated
individuals in a comparable manner) or (iv) a requirement that the Participant,
without his or her consent, transfer the Participant’s principal office to a
location more than fifty (50) miles from his or her then-current principal
office. A Participant shall not be deemed to have resigned with Good Reason
unless the Participant gives the Board written notice of the grounds that the
Participant asserts constitute Good Reason within ninety (90) days after the
initial existence of such grounds, the Company or an Affiliate, as applicable
fails to cure or remedy such grounds to the reasonable satisfaction of the
Participant within thirty (30) days thereafter and the Participant resigns from
the employ of the Company and its Affiliates within thirty (30) days after the
expiration of such cure period.
2.11    Participant. “Participant” means an individual who satisfies the
eligibility requirements set forth in Article III, is selected by the Committee
to participate in the Plan and who enters into a Participation Agreement with
the Company.
2.12    Participation Agreement. “Participation Agreement” means the agreement,
in a form approved by the Committee, confirming an individual’s participation in
the Plan and his or her agreement to be bound by all of the terms and conditions
of the Plan, including the covenants set forth in Article VI.
2.13    Plan. “Plan” means this Armada Hoffler, L.P. Amended and Restated
Executive Severance Benefit Plan, as amended from time to time.
2.14    Salary. “Salary” means a Participant’s base salary as in effect on the
date the Participant’s employment with the Company and its Affiliates is
terminated or terminates in accordance with Article IV; provided, however, that
a Participant’s Salary shall be determined without regard to any reduction in
base salary that constitutes Good Reason.





--------------------------------------------------------------------------------




2.15    Standard Termination Benefits. “Standard Termination Benefits” means the
sum of any Salary that has been earned but remains unpaid, any Bonus that has
been earned but remains unpaid and any accrued but unused vacation pay.
2.16    Tier I Participant. “Tier I Participant” means a Participant who is
designated as a Tier I Participant by the Committee.
2.17    Tier II Participant. “Tier II Participant” means a Participant who is
designated as a Tier II Participant by the Committee.
2.18    Tier III Participant. “Tier III Participant means a Participant who is
designated as a Tier III Participant by the Committee.
III.    ELIGIBILITY
Participation in the Plan shall be limited to employees of the Company or an
Affiliate who (i) are members of a “select group of management or highly
compensated employees” as such phrase is defined for purposes of Title I of
ERISA, (ii) are selected to participate in the Plan by the Committee and (iii)
execute a Participation Agreement. The Committee’s designation shall also
designate whether the individual is a Tier I Participant, a Tier II Participant
or a Tier III Participant.
IV.    ELIGIBILITY TO RECEIVE BENEFITS
A Participant shall be entitled to receive the benefits described in the
applicable section of Article V if the Participant (a) remains in the continuous
employ of the Company or an Affiliate from the date the Participant is
designated as eligible to participate in the Plan until the date that the
Participant’s employment with the Company and its Affiliates is terminated
without Cause or the date that the Participant’s employment with the Company and
its Affiliates is terminated by the Participant’s resignation with Good Reason
and (b) satisfies the requirement to provide a Release as described in Section
5.04.
V.    SEVERANCE BENEFITS
5.01    Tier I Participants. A Participant who is designated a Tier I
Participant and who satisfies the requirements of Article IV and Section 5.04
shall be eligible to receive the following benefits:
(a)    Unless previously paid, the Tier I Participant shall be entitled to
receive the Standard Termination Benefits.
(b)    A payment equal to a pro rata amount (based on the portion of the
calendar year that the Participant was employed by the Company or an Affiliate)
of the Tier I Participant’s Bonus for the year in which employment is terminated
or terminates; provided, however, that any reduction in Bonus that constitutes
Good Reason shall be disregarded.
(c)    A payment equal to the product of three (3.0) times the Tier I
Participant’s Salary as in effect on the date the Tier I Participant’s
employment with the Company and its Affiliates is terminated or ends in
accordance with Article IV; provided, however, that any reduction in Salary that
constitutes Good Reason shall be disregarded.
(d)    A payment equal to the product of three (3.0) times the Tier I
Participant’s Bonus for the year in which the Tier I Participant’s employment
with the Company and its Affiliates is





--------------------------------------------------------------------------------




terminated or ends in accordance with Article IV; provided, however, that any
reduction in Bonus that constitutes Good Reason shall be disregarded.
(e)    A payment equal to the product of three (3.0) times the sum of (i) the
annual COBRA premium that the Company is permitted to charge “qualified
beneficiaries” (as defined in Section 4980B of the Code) for the same level and
type of coverage that were in effect for the Tier I Participant and dependents
on the date employment terminates or ends in accordance with Article IV and (ii)
the annual premium for the life insurance, long-term disability insurance and
accidental death and dismemberment insurance that were in effect on the date
employment terminates or ends in accordance with Article IV.
5.02    Tier II Participants. A Participant who is designated a Tier II
Participant and who satisfies the requirements of Article IV and Section 5.04
shall be eligible to receive the following benefits:
(a)    Unless previously paid, the Tier II Participant shall be entitled to
receive the Standard Termination Benefits.
(b)    A payment equal to a pro rata amount (based on the portion of the
calendar year that the Participant was employed by the Company or an Affiliate)
of the Tier II Participant’s Bonus for the year in which employment is
terminated or terminates; provided, however, that any reduction in Bonus that
constitutes Good Reason shall be disregarded.
(c)    A payment equal to the product of two (2.0) times the Tier II
Participant’s Salary as in effect on the date the Tier II Participant’s
employment with the Company and its Affiliates is terminated or ends in
accordance with Article IV; provided, however, that any reduction in Salary that
constitutes Good Reason shall be disregarded.
(d)    A payment equal to the product of two (2.0) times the Tier II
Participant’s Bonus for the year in which the Tier II Participant’s employment
with the Company and its Affiliates is terminated or ends in accordance with
Article IV; provided, however, that any reduction in Bonus that constitutes Good
Reason shall be disregarded.
(e)    A payment equal to the product of two (2.0) times the sum of (i) the
annual COBRA premium that the Company is permitted to charge “qualified
beneficiaries” (as defined in Section 4980B of the Code) for the same level and
type of coverage that were in effect for the Tier II Participant and dependents
on the date employment terminates or ends in accordance with Article IV and (ii)
the annual premium for the life insurance, long-term disability insurance and
accidental death and dismemberment insurance that were in effect on the date
employment terminates or ends in accordance with Article IV.
(f)    If a Tier II Participant satisfies the requirements of Article IV and
Section 5.04 and is terminated without Cause or resigns with Good Reason, in
either case within ninety (90) days before a Change in Control or within one (1)
year after a Change in Control, then the benefits described in the preceding
Sections 5.02(c), (d) and (e) shall be calculated by substituting “two and
one-half (2.5)” for “two (2.0)” therein.
5.03    Tier III Participants. A Participant who is designated a Tier III
Participant and who satisfies the requirements of Article IV and Section 5.04
shall be eligible to receive the following benefits:
(a)    Unless previously paid, the Tier III Participant shall be entitled to
receive the Standard Termination Benefits.





--------------------------------------------------------------------------------




(b)    A payment equal to a pro rata amount (based on the portion of the
calendar year that the Participant was employed by the Company or an Affiliate)
of the Tier III Participant’s Bonus for the year in which employment is
terminated or terminates; provided, however, that any reduction in Bonus that
constitutes Good Reason shall be disregarded.
(c)    A payment equal to the product of one (1.0) times the Tier III
Participant’s Salary as in effect on the date the Tier III Participant’s
employment with the Company and its Affiliates is terminated or ends in
accordance with Article IV; provided, however, that any reduction in Salary that
constitutes Good Reason shall be disregarded.
(d)    A payment equal to the product of one (1.0) times the Tier III
Participant’s Bonus for the year in which the Tier III Participant’s employment
with the Company and its Affiliates is terminated or ends in accordance with
Article IV; provided, however, that any reduction in Bonus that constitutes Good
Reason shall be disregarded.
(e)    A payment equal to the product of one (1.0) times the sum of (i) the
annual COBRA premium that the Company is permitted to charge “qualified
beneficiaries” (as defined in Section 4980B of the Code) for the same level and
type of coverage that were in effect for the Tier III Participant and dependents
on the date employment terminates or ends in accordance with Article IV and (ii)
the annual premium for the life insurance, long-term disability insurance and
accidental death and dismemberment insurance that were in effect on the date
employment terminates or ends in accordance with Article IV.
(f)    If a Tier III Participant satisfies the requirements of Article IV and
Section 5.04 and is terminated without Cause or resigns with Good Reason, in
either case within ninety (90) days before a Change in Control or within one (1)
year after a Change in Control, then the benefits described in the preceding
Sections 5.03(c), (d) and (e) shall be calculated by substituting “one and
one-half (1.5)” for “one (1.0)” therein.
5.04    Release. A Participant shall not be entitled to receive any benefits
(other than the Standard Termination Benefits) unless the Participant signs a
general release and waiver of claims, on a form provided by the Company, and the
general release and waiver of claims becomes effective and irrevocable on or
before the forty-fifth (45th) day after the date that the Participant’s
employment is terminated or ends in accordance with Article IV. The Company
shall deliver the general release and waiver of claims to the Participant no
later than ten (10) days after the date that the Participant’s employment is
terminated or ends in accordance with Article IV.
5.05    Payment. The Standard Termination Benefits shall be paid to each
Participant as soon as practicable after the date that the Participant ceases to
be employed by the Company and its Affiliates. Any other benefits payable under
the Plan shall be paid to the Participant, in a single cash payment, within five
(5) days after the release described in Section 5.04 becomes effective and
irrevocable; provided, however, that if a Tier II Participant or a Tier III
Participant becomes entitled to additional benefits pursuant to Section 5.02(f)
or 5.03(f), respectively, after the payment of the benefits due before the
application of Section 5.02(f) or 5.03(f), the additional benefits shall be paid
within five (5) days after the Control Change Date. Applicable income and
employment taxes shall be deducted from any payment to a Participant.
VI.    RESTRICTIVE COVENANTS
6.01    Covenant Against Competition. As a condition of participation in the
Plan and as set forth in the Participation Agreement, each Participant agrees
that during his or her employment with the





--------------------------------------------------------------------------------




Company or an Affiliate and for a period of one (1) year following the
termination of the Participant’s employment with the Company and its Affiliates
for any reason, that the Participant shall not engage in any business which is
competitive with the business of the Company or any Affiliate as of the date
such employment terminates or is terminated. A business shall be deemed
“competitive” with the business of the Company or an Affiliate if its business
consists of or includes any type or line of business engaged in by the Company
or any Affiliate as of the date of such termination and is conducted, in whole
or in part, within the states of North Carolina or Maryland, the Commonwealth of
Virginia or the District of Columbia. A Participant shall be deemed to “engage
in a business” if the Participant (a) participates, directly or indirectly, in
such business as a director, officer, stockholder, employee, salesman, partner
or individual proprietor, (ii) acts as a paid consultant, representative or
advisor to such business, (iii) participates in such business as an investor
(whether through loans, contributions to capital or otherwise) or has a
controlling influence over such business or (iv) permits his or her name to be
used by or in connection with such business; provided, however, that this
Section 6.01 shall not preclude the purchase of securities that are listed on a
national securities exchange of any entity that is competitive with the Company
or an Affiliate, provided that the Participant may not beneficially own more
than five percent (5%) or more of any class of such securities.
6.02    Covenant Against Solicitation. As a condition of participation in the
Plan and as set forth in the Participation Agreement, each Participant agrees
that during his or her employment with the Company or an Affiliate and for a
period of one (1) year following the termination of the Participant’s employment
with the Company and its Affiliates for any reason, that the Participant shall
not, directly or indirectly through another person or entity (i) solicit any
employee of the Company or an Affiliate to leave the employ of the Company or
Affiliate or in any way interfere with the relationship between the Company or
its Affiliate, on the one hand, and any employee thereof, on the other hand,
(ii) hire any person who was an employee of the Company or an Affiliate until
one year after such individual’s employment relationship with the Company and
its Affiliates has been terminated or (iii) induce or attempt to induce any
customer, client, supplier, contractor or other business relation of the Company
or an Affiliate to cease doing business with the Company or an Affiliate or in
any way interfere with the relationship between any such customer, client,
supplier, contractor or business relation, on the one hand, and the Company or
its Affiliate, on the other hand.
6.03    Covenant Regarding Confidentiality. As a condition of participation in
the Plan and as set forth in the Participation Agreement, each Participant
agrees that he or she shall not at any time use or divulge, furnish or make
accessible to anyone (other than in the regular course of the business of the
Company or its Affiliates) any information regarding trade secrets, proprietary
information or other confidential information (including, but not limited to,
any information concerning customers, clients or accounts) with respect to the
business affairs of the Company or any Affiliate. This Section 6.03 shall not
apply to information that is or becomes generally available (i) to the public
other than as a result of a disclosure by the Participant or his or her
representatives.
VII.    LIMITATION ON BENEFITS
The benefits that a Participant may be entitled to receive under this Plan and
other benefits that a Participant is entitled to receive under other plans,
agreements and arrangements (which, together with the benefits provided under
this Plan, are referred to as “Payments”), may constitute Parachute Payments
that are subject to Code Sections 280G and 4999. As provided in this Article
VII, the Parachute Payments will be reduced if, and only to the extent that, a
reduction will allow a Participant to receive a greater Net After Tax Amount
than a Participant would receive absent a reduction.





--------------------------------------------------------------------------------




The Accounting Firm will first determine the amount of any Parachute Payments
that are payable to a Participant. The Accounting Firm also will determine the
Net After Tax Amount attributable to the Participant’s total Parachute Payments.
The Accounting Firm will next determine the largest amount of Payments that may
be made to the Participant without subjecting the Participant to tax under Code
Section 4999 (the “Capped Payments”). Thereafter, the Accounting Firm will
determine the Net After Tax Amount attributable to the Capped Payments.
The Participant will receive the total Parachute Payments or the Capped
Payments, whichever provides the Participant with the higher Net After Tax
Amount. If the Participant will receive the Capped Payments, the total Parachute
Payments will be adjusted by first reducing the amount of any noncash benefits
under this Plan or any other plan, agreement or arrangement (with the source of
the reduction to be directed by the Participant) and then by reducing the amount
of any cash benefits under this Plan or any other plan, agreement or arrangement
(with the source of the reduction to be directed by the Participant). The
Accounting Firm will notify the Participant and the Company if it determines
that the Parachute Payments must be reduced to the Capped Payments and will send
the Participant and the Company a copy of its detailed calculations supporting
that determination.
As a result of the uncertainty in the application of Code Sections 280G and 4999
at the time that the Accounting Firm makes its determinations under this Article
VII, it is possible that amounts will have been paid or distributed to the
Participant that should not have been paid or distributed under this Article VII
(“Overpayments”), or that additional amounts should be paid or distributed to
the Participant under this Article VII (“Underpayments”). If the Accounting Firm
determines, based on either the assertion of a deficiency by the Internal
Revenue Service against the Company or the Participant, which assertion the
Accounting Firm believes has a high probability of success or controlling
precedent or substantial authority, that an Overpayment has been made, the
Participant must repay to the Company, without interest; provided, however, that
no loan will be deemed to have been made and no amount will be payable by the
Participant to the Company unless, and then only to the extent that, the deemed
loan and payment would either reduce the amount on which the Participant is
subject to tax under Code Section 4999 or generate a refund of tax imposed under
Code Section 4999. If the Accounting Firm determines, based upon controlling
precedent or substantial authority, that an Underpayment has occurred, the
Accounting Firm will notify the Participant and the Company of that
determination and the amount of that Underpayment will be paid to the
Participant promptly by the Company.
For purposes of this Article VII, the term “Accounting Firm” means the
independent accounting firm engaged by the Company immediately before the
Control Change Date. For purposes of this Article VII, the term “Net After Tax
Amount” means the amount of any Parachute Payments or Capped Payments, as
applicable, net of taxes imposed under Code Sections 1, 3101(b) and 4999 and any
State or local income taxes applicable to the Participant on the date of
payment. The determination of the Net After Tax Amount shall be made using the
highest combined effective rate imposed by the foregoing taxes on income of the
same character as the Parachute Payments or Capped Payments, as applicable, in
effect on the date of payment. For purposes of this Article VII, the term
“Parachute Payment” means a payment that is described in Code Section
280G(b)(2), determined in accordance with Code Section 280G and the regulations
promulgated or proposed thereunder.
VIII.    CODE SECTION 409A
The Plan and all payments under the Plan are intended to be exempt from, or
otherwise comply with, Section 409A of the Code (“Section 409A”), after giving
effect to the exemptions in Treasury





--------------------------------------------------------------------------------




Regulation sections 1.409A-1(b)(3) through (b)(12). This Plan and the
Participation Agreements shall be administered, interpreted and construed in a
manner consistent with that intent. If any provision of the Plan or the payment
of any benefit under the Plan is found not to be exempt from and found not to
comply with, the provisions of Section 409A, it shall be modified and given
effect, in the sole discretion of the Committee and without requiring the
Participant’s consent, in such manner as the Committee determines is necessary
or appropriate to effectuate an exemption from, or to comply with, Section 409A.
Each payment under the Plan shall be treated as a separate identified payment
for purposes of Section 409A.
If a payment obligation under the Plan constitutes “deferred compensation” (as
defined in Treasury Regulation section 1.409A-1(b)(1), after giving effect to
the exemptions in Treasury Regulation sections 1.409A-1(b)(3) through (b)(12)),
it shall be payable only after the Participant’s “separation from service” (as
defined under Treasury Regulation section 1.409A‑1(h)); provided, however, that
if the Participant is a “specified employee” (as defined under Treasury
Regulation section 1.409A-1(i)), any such payment that is subject to Section
409A and that is scheduled to be paid within six months after such separation
from service shall accrue without interest and shall be paid on the first day of
the seventh month beginning after the date of the Participant’s separation from
service or, if earlier, within fifteen (15) days after the appointment of the
personal representative or executor of the Participant’s estate following the
Participant’s death.
IX.    ADMINISTRATION; CLAIMS PROCEDURE; REVIEW
9.01    Administration. The Committee shall serve as the “plan administrator”
and “named fiduciary” of the Plan for purposes of the Employee Retirement Income
Security Act of 1974, as amended. The Committee shall have full power and
discretionary authority to determine eligibility to participate in the Plan, to
designate Participants as Tier I Participants, Tier II Participants and Tier III
Participants, to determine eligibility to receive Plan benefits and to construe
and interpret the terms of the Plan. The Committee shall have the authority to
make all factual determinations necessary to administer the Plan. The decisions
of the Committee shall be final and conclusive with respect to all questions
concerning administration of the Plan; subject only to the claims procedure and
review procedure set forth in Sections 9.02 and 9.03. No member of the Committee
shall be liable for any act done in good faith with respect to the Plan.
The Committee may delegate to other persons responsibility for performing
ministerial acts with respect to the administration of the Plan. The Committee
may seek such expert advice as the Committee deems necessary or desirable with
respect to the Plan. The Committee shall be entitled to rely upon the
information and advice furnished by such delegates and experts, unless the
Committee has actual knowledge that such information or advice is inaccurate or
unlawful. No Participant shall be entitled to challenge a decision of the
Committee in court or in any other administrative proceeding unless and until
the claim and review procedures set forth in Sections 9.02 and 9.03 have been
complied with and exhausted.
9.02    Claim Procedure. A Participant is not required to file a claim in order
to receive any benefits that are payable under the Plan but a Participant who
believes he or she is entitled to benefits or additional benefits may file a
written claim for benefits with the Committee. The Committee shall review any
written claim for benefits that is submitted to it. If a claim is wholly or
partially denied, the Committee will furnish the Participant written notice in
accordance with Department of Labor regulations of the Committee’s decision
within ninety (90) days of receipt of the written claim. The Committee’s
notification shall include (a) the specific reasons for the denial, (b) the
specific reference to the pertinent Plan provisions upon which the denial is
based, (c) a description of any additional material or information necessary for
the Participant to perfect the claim and an explanation of why such material or
information





--------------------------------------------------------------------------------




is necessary and (d) a description of the Plan’s claims review procedures
describing the steps to be taken and the applicable time limits to submit a
claim for review, including a statement of the Participant’s right to bring a
civil action under Section 502(a) of ERISA following an adverse benefit
determination on review.
If special circumstances require an extension of time for the Committee to
process a written claim for benefits, the ninety (90) day period may be extended
for an additional ninety (90) days. Prior to the expiration of the initial
ninety (90) day period, the Participant shall be furnished with a written or
electronic notice setting forth the reason for the extension and the special
circumstances requiring an extension of time and the date by which the Committee
expects to render its decision on the written claim for benefits.
9.03    Review of Claim Denials. If a written claim for benefits is wholly or
partially denied, the Participant may (a) request a full and fair review of the
Committee’s decision upon written application to the Committee filed within
sixty (60) days after receipt of the written notification of the Committee’s
decision, (b) submit written comments, documents, records and other information
relating to the claim to the Committee and (c) upon request (and free of charge)
be given reasonable access to and copies of documents and records and other
information relevant to the claim. Upon receipt of timely, written application
for review, the Committee shall undertake a review, taking into account all
comments, documents, records and information submitted by the Participant or
considered in the initial benefit determination. If the Participant fails to
appeal the initial benefit determination in writing within the prescribed period
of time, then the Committee’s prior determination shall be final, binding and
conclusive.
The Committee will render a decision upon review no later than sixty (60) days
after receipt of the written request for review. If special circumstances (such
as the need to hold a hearing on any matter pertaining to the denied claim)
warrant additional time, the decision will be rendered as soon as possible, but
not later than one hundred twenty (120) days after receipt of the written
request for review. Written notice specifying the circumstances requiring an
extension of time will be furnished to the Participant prior to the expiration
of the sixty (60) day period. The decision of the Committee on review will be in
writing and will include specific reasons for the decision and specific
references to the pertinent provisions of the Plan on which the decision is
based, including a statement of the Participant’s right to bring a civil action
under Section 502(a) of ERISA. If the decision on review is not furnished to the
Participant within the time limits prescribed above, the claim will be deemed
denied on review.
X.    AMENDMENT AND TERMINATION
The Plan may be amended at any time by action of the Committee; provided,
however, that no amendment shall be effective with respect to any Participant
without the Participant’s consent if the amendment adversely affects the
Participants rights under the Plan or the Participant’s obligations under
Article VI. In addition, the Committee may not revoke a Participant’s
designation as a Participant (except in the case that the Participant’s
continued participation in the Plan would prevent the Plan from satisfying the
requirements for exemption under ERISA for plans maintained primarily for a
select group of management or highly compensated employees). In addition, the
Committee may not change a Tier I Participant’s designation to a Tier II
Participant or Tier III Participant and may not change a Tier II Participant’s
designation to a Tier III Participant.
The Plan may be terminated at any time by action of the Committee or the Board;
provided, however, that a termination of the Plan shall not affect the rights of
a Participant whose employment was terminated or ended as provided in Article IV
before the date of the Plan termination and provided further





--------------------------------------------------------------------------------




that the Plan may not be amended or terminated with respect to any Participant
without the Participant’s consent within twelve (12) months after a Control
Change Date.
XI.    GENERAL
11.01    No Employment Rights. The Plan, and a Participant’s participation in
the Plan, does not confer on any Participant any right to continued employment
by the Company or an Affiliate. Nothing in the Plan shall restrict the right of
the Company or an Affiliate to terminate the employment of any Participant at
any time for any reason or no reason.
11.02    No Assignment. The benefits payable under the Plan are not subject to
anticipation, alienation, pledge, sale, transfer, assignment, garnishment,
attachment, or other transfer and any attempt to cause such transfer shall not
be recognized except to the extent required by law.
11.03    Severability. If any provision of the Plan is found, held or deemed by
a court of competent jurisdiction to be void, unlawful or unenforceable under
any applicable statute or other controlling law, the remainder of the Plan shall
continue in full force and effect.
11.04    Unfunded Obligation. The benefits payable under the Plan are unfunded
obligations of the Company and shall be paid from the general assets of the
Company. No Participant has any right in or title to any assets, funds or
property of the Company with respect to the payment of Plan benefits and each
Participant is a general unsecured creditor of the Company with respect to any
Plan benefits that may become payable to the Participant.
11.05    Death of Participant. If a Participant becomes entitled to receive Plan
benefits but dies before all of the Plan benefits have been paid to the
Participant, any remaining Plan benefits shall be paid to the estate of the
Participant.
11.06    Governing Law. The Plan shall be governed and construed in accordance
with the laws of the State of Maryland except to the extent that the laws of the
State of Maryland would require the application of the laws of another state and
except to the extent that the laws of the State of Maryland are preempted by
ERISA.
11.07    Successors. The Plan shall be binding on, and inure to the benefit of,
the successors and personal representatives, legatees, heirs, etc. of a
Participant and the successors to the Company.







--------------------------------------------------------------------------------




Schedule A
Participant Name
Participation Date
Tier Designation
Louis Haddad
August 1, 2013
Tier I
Eric Apperson
August 1, 2013
Tier II
Shelly Hampton
August 1, 2013
Tier II
Michael O’Hara
August 1, 2013
Tier II
Al Hunt
August 1, 2013
Tier II
Christopher Harvey
August 1, 2013
Tier III
Shawn Tibbetts
February 20, 2020
Tier III










